               Case 4:19-cv-00892-HSG Document 228 Filed 10/21/19 Page 1 of 4




 1 MARK R. CONRAD (CA Bar No. 255667)
   WILLIAM J. COOPER (CA Bar No. 304524)
 2 COURTNEY C. AASEN (CA Bar No. 307404)
   CONRAD & METLITZKY LLP
 3 Four Embarcadero Center, Suite 1400
   San Francisco, CA 94111
 4 Tel: (415) 343-7100
   Fax: (415) 343-7101
 5 Email: mconrad@conradmetlitzky.com
   Email: wcooper@conradmetlitzky.com
 6 Email: caasen@conradmetlitzky.com

 7 LINDSAY L. RODMAN (pro hac vice forthcoming)
   IRAQ AND AFGHANISTAN VETERANS OF AMERICA
 8 85 Broad Street
   New York, NY 10004
 9 212-982-9699
   lindsay@iava.org
10
   Attorneys for Iraq and Afghanistan Veterans of America
11

12                                 UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14                                         OAKLAND DIVISION
15
     SIERRA CLUB and SOUTHERN BORDER                CASE NO. 4:19-cv-00892-HSG
16   COMMUNITIES COALITION,
                                                    CONSENT MOTION FOR LEAVE TO FILE BRIEF
17            Plaintiffs,                           OF IRAQ AND AFGHANISTAN VETERANS OF
                                                    AMERICA AS AMICUS CURIAE IN SUPPORT OF
18       v.                                         PLAINTIFFS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
19   DONALD J. TRUMP, President of the United
     States, in his official capacity; MARK T.
20   ESPER, Secretary of Defense, in his official   Summary Judgment Hearing: Nov. 20, 2019
     capacity; and STEVEN MNUCHIN, Secretary        Time: 10:00 a.m.
21   of the Treasury in his official capacity,
22            Defendants.
23

24

25

26

27

28

     NO. 4:19-cv-00892-HSG                    MOTION OF IAVA FOR LEAVE TO FILE AMICUS CURIAE BRIEF
              Case 4:19-cv-00892-HSG Document 228 Filed 10/21/19 Page 2 of 4




 1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD

 2          Iraq and Afghanistan Veterans of America hereby moves for permission to file an amicus curiae

 3 brief in support of Plaintiffs’ motion for summary judgment. Counsel for Plaintiffs and Defendants have

 4 consented to the filing of this brief. A copy of the proposed brief and a proposed order are attached to

 5 this motion.

 6                                       STATEMENT OF INTEREST

 7          Iraq and Afghanistan Veterans of America (“IAVA”) submits this brief as amicus on behalf of

 8 Plaintiffs. IAVA is the leading non-profit devoted to the interests of the post-9/11 generation of
 9 veterans, with 425,000 members comprising mostly veterans of the wars in Iraq and Afghanistan,

10 including service members still on active duty. IAVA’s membership also includes military spouses and

11 dependents, and veterans who served domestically or during other conflicts.

12          IAVA’s membership is diverse and represents the full spectrum of political persuasions. IAVA

13 will not opine about the merits of the national policy to build a border wall, the existence of a national

14 emergency, or the constitutionality of the President’s declaration. Instead, IAVA writes to provide its

15 unique perspective on the impact of the President’s decision to divert funding from much-needed

16 military construction projects. This decision will endanger the wellbeing of currently serving military

17 members and their families and diminish their quality of life. For that reason, IAVA opposes the

18 diversion of military construction funding to the border.
19                                                ARGUMENT

20          District courts have broad discretion to accept amicus briefs and “have ‘exercised great

21 liberality’” in doing so. Cal. ex rel. Becerra v. U.S. Dep’t of the Interior, 381 F. Supp. 3d 1153, 1164

22 (N.D. Cal. 2019) (quoting Woodfin Suite Hotels, LLC v. City of Emeryville, No. C 06-1254 SBA, 2007

23 WL 81911, at *3 (N.D. Cal. Jan. 9, 2007)). Amicus briefs from parties concerning “issues that have

24 potential ramifications beyond the parties involved,” or that offer “unique information or perspective

25 that can help the court beyond the help that the lawyers for the parties are able to provide,” are

26 particularly “welcome.” NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061,

27 1067 (N.D. Cal. 2005). A group that wishes to appear as an amicus need not establish any “strict

28
                                                       2
     NO. 4:19-cv-00892-HSG                        MOTION OF IAVA FOR LEAVE TO FILE AMICUS CURIAE BRIEF
             Case 4:19-cv-00892-HSG Document 228 Filed 10/21/19 Page 3 of 4




 1 prerequisites,” but instead “merely make a showing that [its] participation is useful or otherwise

 2 desirable.” Cal ex. rel. Becerra, 381 F. Supp. 3d at 1164.

 3          Here, this Court would benefit from hearing IAVA’s unique perspective on how the planned

 4 diversion of military construction funds to build a border wall will impact active-duty servicemembers

 5 and military families. That perspective gives context for the consequences of this Court’s rulings on the

 6 legal questions at issue. The parties are not in a position to explain the consequences for

 7 servicemembers or their families—and those harms to Americans who have already sacrificed so much

 8 for their country should not be ignored. IAVA participated as amicus in a different case involving the
 9 planned diversion of funds but before the announcement of specific projects slated to be deferred. See

10 Brief of Iraq and Afghanistan Veterans of America as Amicus Curiae, El Paso County v. Donald J.

11 Trump, No. 3:19-cv-66-DB (W.D. Tex. filed May 3, 2019), ECF 61-1. Now that those projects have

12 been announced, and the consequences for the military made concrete, IAVA’s perspective will be all

13 the more helpful to this Court.

14                                               CONCLUSION

15          The Court should grant leave for IAVA to file the attached brief as amicus curiae.

16

17
     DATED: October 21, 2019                             Respectfully submitted,
18
19                                                       IRAQ AND AFGHANISTAN VETERANS OF
                                                         AMERICA
20
                                                         /s/ Lindsay L. Rodman
21                                                       LINDSAY L. RODMAN*
                                                         *pro hac vice forthcoming
22
                                                         Attorney for Amicus Curiae IAVA
23
                                                         CONRAD & METLITZKY LLP
24
                                                         /s/ Mark R. Conrad
25                                                       MARK R. CONRAD
                                                         WILLIAM J. COOPER
26
                                                         COURTNEY C. AASEN
27                                                       Local Counsel for Amicus Curiae IAVA

28
                                                      3
     NO. 4:19-cv-00892-HSG                       MOTION OF IAVA FOR LEAVE TO FILE AMICUS CURIAE BRIEF
             Case 4:19-cv-00892-HSG Document 228 Filed 10/21/19 Page 4 of 4



                                        CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on October 21, 2019, I caused the foregoing document to be filed via the
 3 CM/ECF system for the U.S. District Court for the Northern District of California, causing it to be

 4 served on all counsel of record.

 5

 6          Dated: October 21, 2019                              /s/ Mark R. Conrad
                                                                 Mark R. Conrad
 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      4
     NO. 4:19-cv-00892-HSG                       MOTION OF IAVA FOR LEAVE TO FILE AMICUS CURIAE BRIEF
